 Case 1:21-cv-00340-JTN-RSK ECF No. 7, PageID.36 Filed 05/18/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ELIZABETH HELMINSKI,
                                                        Case No. 1:21-cv-00340
              Plaintiff,
                                                        Hon. Janet T. Neff
v.

GENTEX CORPORATION and
BRIAN BRACKENBURY,

              Defendants.


         STIPULATION REGARDING RESPONSIVE PLEADING DEADLINE

              Counsel for the parties have conferred and agree that Defendants’ responsive

pleadings are due on or before June 29, 2021



/s/ Katherine Smith Kennedy (w/permission)     /s/ Amanda Fielder (w/permission)
Katherine Smith Kennedy (P54881)               Amanda Fielder (P70180)
PINSKY, SMITH, FAYETTE & KENNEDY, LLP          WARNER NORCROSS + JUDD LLP
Attorneys for Plaintiff                        Attorneys for Defendant Gentex Corp.


Dated: May 17, 2021                            Dated: May 17, 2021


                                               /s/ Matthew M. O’Rourke
                                               Mary L. Tabin (P58910)
                                               Matthew M. O’Rourke (P79019)
                                               MILLER JOHNSON
                                               Attorneys for Defendant Brian Brackenbury

                                               Dated: May 17, 2021
 Case 1:21-cv-00340-JTN-RSK ECF No. 7, PageID.37 Filed 05/18/21 Page 2 of 2




                                           ORDER

               IT IS ORDERED that the deadline for Defendants to file an Answer or to

otherwise respond to Plaintiff’s Complaint is extended to June 29, 2021.




Date:     May 18, 2021                                        /s/ Janet T. Neff
                                                           HON. JANET T. NEFF




                                               2

MJ_DMS 33202411v1 49664-1
